IN THE SUPREME COURT, STATE OF WYOMING

                                     2016 WY 47

                                                              April Term, A.D. 2016

                                                                  May 11, 2016

BOARD OF PROFESSIONAL
RESPONSIBILITY, WYOMING
STATE BAR,

Petitioner,
                                                D-16-0001
v.

BRUCE S. ASAY, WSB # 5-1739,

Respondent.


                         ORDER OF PUBLIC CENSURE

[¶1] This matter came before the Court upon a “Report and Recommendation for
Public Censure,” filed herein February 25, 2016, by the Board of Professional
Responsibility for the Wyoming State Bar. The Court, after a careful review of the Board
of Professional Responsibility’s Report and Recommendation, the “Affidavit of Costs
and Expenses,” the “Brief of Respondent, Bruce S. Asay,” the “Wyoming State Bar’s
Response to Respondent’s Objections to Report and Recommendation,” the “Reply Brief
of Respondent Bruce S. Asay,” and the file, finds that the Report and Recommendation
should be approved, confirmed, and adopted by the Court, and that Respondent, Bruce S.
Asay, should be publicly censured for his conduct. It is, therefore,

[¶2] ADJUDGED AND ORDERED that the Board of Professional Responsibility’s
Report and Recommendation for Public Censure, which is attached hereto and
incorporated herein, shall be, and the same hereby is, approved, confirmed, and adopted
by this Court; and it is further

[¶3] ADJUDGED AND ORDERED that Bruce S. Asay is hereby publicly censured
for his conduct, which is described in the Report and Recommendation for Public
Censure; and it is further;
[¶4] ORDERED that, pursuant to Rule 25 of the Wyoming Rules of Disciplinary
Procedure, Mr. Asay shall reimburse the Wyoming State Bar the amount of $7,026.42,
representing the costs incurred in handling this matter, as well as pay the administrative
fee of $750.00. Mr. Asay shall pay the total amount of $7,776.42 to the Wyoming State
Bar on or before August 31, 2016; and it is further

[¶5] ORDERED that the Clerk of this Court shall docket this Order of Public Censure,
along with the incorporated Report and Recommendation for Public Censure, as a matter
coming regularly before this Court as a public record; and it is further

[¶6] ORDERED that, pursuant to Rule 9(b) of the Wyoming Rules of Disciplinary
Procedure, this Order of Public Censure, along with the incorporated Report and
Recommendation for Public Censure, shall be published in the Wyoming Reporter and
the Pacific Reporter; and it is further

[¶7] ORDERED that the Clerk of this Court cause a copy of this Order of Public
Censure to be served upon Respondent, Bruce S. Asay.

[¶8]   DATED this 11th day of May, 2016.

                                                BY THE COURT:

                                                /s/

                                                E. JAMES BURKE
                                                Chief Justice